DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4, 6, 8 and 10 have been amended.
Claims 1-11 are still pending for consideration.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection is made in view of Yang et al. (KR 20180077966 A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (KR 20180077966 A). 



Regarding claim 1, Yang teaches a probe (see Fig. 1; Abstract i.e., endoscope includes a probe), 
    PNG
    media_image1.png
    278
    693
    media_image1.png
    Greyscale

comprising: a working channel (see Fig.1, plastic catheter 220); at least one optical element provided within the working channel and configured to acquire a spectral image of surface information of an object; and an ultrasonic transducer arranged within the working channel (see Fig. 1, waveguide assembly 240/optical fiber 241 is one optical element, and light reflector 252 i.e., a prism is another optical element, both fitted within the catheter 220 or working channel; see also page 7, “A waveguide assembly 240 is disposed in the probe 210 covered with the plastic catheter 220 so as to extend from the probe base 210 to the scanning tip 250. The waveguide assembly 240 also has a physically flexible characteristic and transmits a photoacoustic-ultrasonic electric signal detected by the piezoelectric element 251”, element 251 is the ultrasonic transducer; page 3, 8th paragraph; “ In order to establish a photoacoustic endoscope system, it is a key requirement to integrate an optical element and an ultrasonic element effectively in a small space called a probe, and to obtain a tomographic image by applying a series of scanning methods” see also page 7, last paragraph; “The scanning tip 250 includes a light reflector 252 that reflects the laser beam transmitted through the optical fiber 241 in the waveguide assembly 240 to a target point of the object, (251W), and includes a piezoelectric element (251) provided to generate ultrasonic waves or detect an ultrasonic signal generated from a subject. That is, the scanning tip 250 transmits the laser beam transmitted through the optical fiber 241 in the waveguide bundle 240… the scanning tip 250 transmits the laser beam transmitted through the optical fiber 241 in the waveguide bundle 240…”); and configured to acquire an ultrasonic image of depth information of the target (see page 14, paragraph 11; “A series of imaging sequences to obtain photoacoustic and ultrasound one-dimensional image data (usually called A-line data) in a synchronized form to the trigger pulse signal in the whole system, (imaging sequences) occur sequentially in turn. That is, for each trigger pulse signal, photoacoustic and ultrasonic one-dimensional data containing depth direction decomposition information for a specific direction in which the scanning tip 250 is pointing at that time is obtained, and this series of processes is called a scanning tip 250). Are repeated continuously to obtain two-dimensional image data of photoacoustic and ultrasonic waves which are spatially overlapped (co-registered). In addition, when the probe is pushed or pulled out, the data necessary for the three-dimensional image can be obtained”) and move with respect to the at least one optical element (see page 10, last paragraph; “the optical waveguide assembly 240 may be flexibly bent at a certain physical distance between the optical fiber 241 and the two conductive paths so that the waveguide assembly 240 can effectively transmit the rotational force at the same time” see also page 16, paragraph 8; “since the probe 200 has a completely rotationally symmetrical structure, the probe flexibility and the uniformity of the rotation scan are significantly improved compared with the conventional photoacoustic endoscopes, it can effectively solve the problem of uniform rotational distortion (NURD)”).  
Regarding claim 2, the rejection of claim 1 is incorporated herein.  Yang et al. further teach wherein the at least one optical element is positioned at the center of the working channel (see Fig. 1, both optical waveguide 240 and light reflector 252 are centered within the catheter 220), and the ultrasonic transducer is positioned radially outward from the at least one optical element within the working channel (see Figs. 1-2, element 251 i.e., piezoelectric element is positioned radially outward from 240/252).  
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Yang et al. further teach wherein the ultrasonic transducer is configured to rotate about the at least one optical element (see page 4, 2nd paragraph; “On the other hand, in the case of applying electrons, since only one ultrasonic transducer capable of detecting only a signal propagating from a specific direction is installed in the endoscope probe, in order to obtain a two-dimensional or more tomographic image, (Generally rotating) the ultrasonic signal generated by the ultrasonic wave generated by the ultrasonic wave generated by the ultrasonic oscillator). 
 Regarding claim 4, the rejection of claim 3 is incorporated herein.
Yang et al. further teach wherein the working channel further comprises an end wall having an arcuate slot extending around the at least one optical element along at least a portion in the vicinity of the at least one optical element, such that the ultrasonic transducer moves within the arcuate slot (see Fig. 2(a), page 9, first paragraph; “the piezoelectric element 251 may be recessed in the direction of the light reflector 252. Generally, an ultrasonic wave (SW) generated in a subject having the shape of a very small point propagates in the form of a spherical wave. At this time, the piezoelectric element 251 is concave in the direction of the light reflector 252 The ultrasonic waves SW generated in the subject can be detected with almost constant intensity throughout the piezoelectric element 251”)
Regarding claim 5, the rejection of claim 4 is incorporated herein.
Yang et al. further teach wherein the working channel further comprises a limiter provided along a remaining portion in the vicinity of the at least one optical element and configured to limit a movement of the ultrasonic transducer (see Figs. 2-3; the piezoelectric element 251 is illustrated as being limited from movement at the scanning tip 250, see also page 9, 4th paragraph; “the scanning tip 250 includes a sound absorbing layer 253 that can eliminate acoustic noise and a casing 254 that surrounds the light reflector 252, the piezoelectric element 251, and the sound absorbing layer 253 . The casing 254 surrounds the elements constituting the scanning tip 250 so that they can be stably fixed. A sound-absorbing layer 253 is disposed inside the casing 254. The sound-absorbing layer 253 serves to eliminate acoustic noise caused by the irregular reflection of the sound waves generated from the body of the subject, as well as to create an appropriate acoustic impedance difference with the piezoelectric element 251, It can affect the value. The sound-absorbing layer 253 is disposed below the piezoelectric element 251, and the piezoelectric element 251 can be fixed. The casing 254 may be composed of one or a plurality of pieces made of a metal material”)
Regarding claim 6, the rejection of claim 5 is incorporated herein.
Yang et al. further teach further comprising: a driver configured to generate power (see page 13, paragraph 11; “18 is a block diagram of a probe drive unit 100 and a probe base 210 according to an embodiment that transmit power in a manner different from the power transmission and rotation transformer 211 principle shown in FIG”); and a drive shaft disposed within the working channel and configured to adjust a direction of a beam of the ultrasonic transducer by receiving the power from the driver and adjusting a rotation of the ultrasonic transducer and an angle with respect to an axial direction (see page 13, last paragraph; “, the probe driving unit 100 includes a driving gear 103 that rotates in conjunction with an actuator 104. The probe base 210 includes a base gear (not shown) that rotates in engagement with the driving gear 103 217) have been illustrated. The power required for the waveguide assembly 240 to rotate is transmitted by the base gear 217 fastened directly to the drive gear 103”).  
Regarding claim 7, the rejection of claim 6 is incorporated herein.
Yang et al. further teach wherein the working channel has a shape curved in a length direction thereof, and the drive shaft extends along the curved shape (see Fig.1, the catheter 220 i.e., working channel is cylindrically shaped, and the draft shaft 214 extends along the cylindrical direction). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Pesach et al. (US 20200155285 A1).

Regarding claim 8, Yang et al. further teach having a working channel extending there through; a spectral image acquisition module provided within the working channel; an ultrasonic image acquisition module provided within the working channel (see page 3, 8th paragraph; “ In order to establish a photoacoustic endoscope system, it is a key requirement to integrate an optical element and an ultrasonic element effectively in a small space called a probe, and to obtain a tomographic image by applying a series of scanning methods”). Yang et al. does not teach as further claimed, but
Pesach et al. further teach a system for imaging a dental structure, comprising: a probe configured to be positioned in a dental structure (see para [0043]; “there is provided a dental probe, including: a body having a head and a long dimension; at least one imager suitable for imaging in a lateral direction from the head; and a probe extending in a lateral direction from the head and within a field of view of the imager and including a side viewer” see also para [0157]; “FIGS. 8A-8K are schematic drawings showing various dental structures which may be measured using an IOS and a probe in accordance with some embodiments of the invention”) and configured to acquire a spectral image of surface information of the dental structure (see para [0193]; “Alternatively or additionally a probe may include a source of ultraviolet light and/or measure fluorescence, for example, to measure subgingival plaque” see also para [0206]; “an imager may include an ultrasound imager an optical imager (for example a monochrome imager and/or a multi-color imager and/or an ultraviolet UV imager and/or an infrared IR imager and/or an OCT imager). Optionally, a probe mounted imager may be used along with imager 106 of the IOS to make a stereoscopic and/or 3D image of an object (for example the two imagers may have overlapping fields of view)” see also para [0032]; “the method includes using the scanning to generate a 3D reconstruction of an oral surface) and configured to acquire an ultrasonic image of depth information of the dental structure (see para [0074]; “In some embodiments the measurement(s) include one or more of depth, width, diameter, shape and inside threading of the hole(s)” see also para [0198]; “imager 106 has a high enough resolution to produce depth mapped images and/or an STL file mapping 3D features of an oral cavity with an error of less than 30 μm and/or less than 100 μm and/or less than 10 μm”); and a processor configured to register the spectral image and the ultrasonic image (see para [0365]; “once locations of the first and the second tooth positions are registered relative to the same probe position, the location of the first and the second teeth are optionally also registered in a 3D model of the mouth” see also para [0391]; “the device may automatically compute pocket depth as a function of position. For example, the IOS may track the position of probe 308 over time and/or find the maximum insertion depth as a function of a 3D location and/or compute a spatial distribution of pocket depth. Alternatively, or additionally, the user may signal to the IOS when probe 308 has reached the end of the pocket and/or reaching the end of a pocket may be registered by a pressure sensor”).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Yang et al. in order to track the position of probe over time, find the maximum insertion depth as a function of a 3D location and compute a spatial distribution of pocket depth (see para [0193]).
Regarding claim 9, the rejection of claim 8 is incorporated herein. 
Pesach et al. in the combination further teach further comprising: a color image acquisition module configured to acquire a color image of the dental structure (see para [0206]; “a multi-color imager and/or an ultraviolet UV imager and/or an infrared IR imager and/or an OCT imager)”), see also para [0386]; “a color image obtained from the IOS is used for detection of parameters such as the CEJ, mucogingival junction, bleeding, suppuration, presence of crowns, bridges, implants, and fillings”), wherein the processor is configured to register the spectral image and the ultrasonic image to the color image (see also para [0391]; “the device may automatically compute pocket depth as a function of position. For example, the IOS may track the position of probe 308 over time and/or find the maximum insertion depth as a function of a 3D location and/or compute a spatial distribution of pocket depth. Alternatively, or additionally, the user may signal to the IOS when probe 308 has reached the end of the pocket and/or reaching the end of a pocket may be registered by a pressure sensor”).  
Regarding claim 11, the rejection of claim 8 is incorporated herein.
Yang et al. in the combination further teach wherein the probe further comprises an ultrasonic transducer configured to transmit and receive an ultrasonic signal (see page 5, paragraph 2; “As mentioned earlier, conventional photoacoustic endoscopes have a range from an inconsistency between the light illumination direction and the ultrasound detection direction, or an ultrasonic transducer, which detects a soundwave signal from a wall of a plastic tube called a catheter And deterioration of the signal sensitivity and the photoacoustic resolution caused by the distant formation”), and the ultrasonic image acquisition module comprises: a pulser configured to adjust a pulse of the ultrasonic signal; a receiver configured to receive the ultrasonic signal (see page 7, paragraph 8; “The rotary transformer 211 receives the electric pulse generated from the ultrasonic pulser-receiver 101 and transmits the electric signal generated by the piezoelectric element 251 to the piezoelectric element 251 while being positioned in the probe base 210, To the receiver (101). Of course, all of the electrical signals mentioned in these two processes pass through the waveguide assembly 240”); and a switch configured to open and close a signal transmission between the ultrasonic transducer and the receiver (As a key element constituting the light source unit 300, a cue switch laser capable of providing a laser beam with a very short pulse width is preferable”).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, The system of claim 8, wherein the probe further comprises: a lens configured to collect an optical signal from the dental structure; and at least one optical fiber configured to transmit the optical signal collected by the lens wherein the spectral image acquisition module comprises a filter wheel including a plurality of filters configured to receive the optical signal by selecting a wavelength of the optical signal received from the optical fiber by rotating the filter wheel to align a corresponding one of the plurality of filters with the optical signal.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668